DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the amendment filed 5/10/21. Claim 1 is amended. Claims 1-8 are pending and are rejected finally for the reasons provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, 
In the Remarks filed 5/10/21, Applicant points to [0029] of the published specification to support this limitation:

    PNG
    media_image1.png
    93
    298
    media_image1.png
    Greyscale

However, the examiner is unable to find a description of any surface as “smooth” in this passage or any other passage in the specification. The examiner notes that the skilled artisan will understand that surface smoothness is generally a description of the roughness of a surface.
It appears, based on the arguments at the top of page 7 of the Remarks, that Applicant intended the term “smooth” to be interpreted as “free of any indentations such as grooves formed thereon.” Applicant is reminded that the words of a claim must be given their plain meaning, and that it is improper to import claim limitations from the specification. MPEP 2111.01
The examiner takes the position that the plain meaning of “smooth” is not immediately understood by the skilled artisan to be “free of any indentations such as grooves formed thereon.” Indentations and grooves may be formed on a surface so long as the surface itself remains smooth, as in generally flat and not rough like sandpaper. Further, since the term “smooth” is not defined in the specification, it does not appear that Applicant is acting as their own lexicographer. MPEP 2111.01 IV
For the purposes of expediting prosecution, however, the term “smooth” will be interpreted as meaning “free of any indentations such as grooves formed thereon.”

The rejection of claims 1-8 under 112(a) for the reasons provided in the Non-Final Rejection mailed 2/8/21 are withdrawn in light of the amendment; however the rejection as discussed above was necessitated by the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0004446) in view of Kohn et al. (US 2010/0136387) and Pei (US 2011/0052948).
Kim ‘446 teaches a cylindrical sealed battery comprising a bottomed cylindrical exterior case (200), a sealing member (100), and a cylindrical wound electrode assembly (jelly roll) accommodated in the exterior case, and open end of the case (211) crimped with the sealing member (100) via an insulating gasket (150) (Figure 3, [0044]-[0049]).
The sealing member (100) of Kim ‘446 includes a lid, or safety vent (120), having thin and fragile portions, or notches, an insulating ring, or insulation member (130), disposed on an inner side of the safety vent, and a terminal plate, or current interruptive member (140) having a thin and fragile portion (see Figure 3) and electrically connected to a current collector (310) leading out from the cylindrical wound assembly ([0070], [0077]-[0080]).
As is seen in Figure 3, Kim ’446 teaches the insulating ring (130) disposed between the lid (120) and terminal plate (140), with the terminal plate and lid being electrically connected to each other within an opening of the insulating ring.

Kim ‘446 fails to teach that the lid, or safety vent (120) is disposed so as to expose an outer side of at least an entire portion of the lid opposed to the opening of the insulating ring directly to an outside environment.
Kohn teaches a cylindrical sealed battery including a sealing member (Figure 2). Kohn teaches that it is desirable to remove a terminal cap, such that the uppermost element of the safety assembly, which is the safety vent, also serves as the cell terminal ([0016]). Forming a recessed terminal substantially reduces the risk of shorting ([0020]).
It would have been obvious to the skilled artisan at the time of the invention to remove the top cap (110) of Kim ‘446 such as suggested by Kohn in order to substantially reduce the risk of shorting.

With regard to the size of the gasket (150) in the battery of Kim ‘446 in view of Kohn where the safety valve (120) serves as lid and terminal, the person having ordinary skill in the art would have been motivated to ensure that the gasket did not cover the outer notches as seen in Figure 3, since the notches are an important structural element to ensure that the safety valve functions as intended. A change in size is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04 IV

With further regard to claim 1, Kim ‘446 teaches that the lid, or safety vent (120), is fitted onto the open end of the exterior case by crimping, i.e. being bent inwards (abstract). Kim ‘446 further teaches an inclined portion of the lid, or safety vent (120), formed to protrude toward the terminal plate, or current interruptive member (140) (Figure 3).
Kim ‘446 fails to teach that the inclined portion is thinner than the outer periphery of the lid (120).

Pei teaches that it is known that the rupture plate (40), or safety vent, can have problems with being too stiff ([0006]).
Pei further teaches that it is desirable to from the rupture plate (40), or safety vent (120) or lid such as claimed, with an inclined portion, or bent portion (404), which is thinner than other areas of the rupture plate (40) in order to ensure that the rupture plate can be reversed more readily under the pressure of the expanding gas inside the battery ([0035]).
Pei further teaches that the indentations, or annular groove (403) and closed recess (405), are formed on the upper surface of the rupture plate (40) (Figures 1, 2, 5, [0033]). The bottom surface is smooth, or “free of indentations such as grooves formed thereon.”
It would have been obvious to the skilled artisan at the time of the invention to form the lid, or safety vent (120) of Kim ‘446 in view of Kohn with a thinner inclined portion such as suggested by Pei in order to ensure that the rupture plate/safety vent/lid can be reversed more readily under the pressure of the expanding gas inside the battery.

Further regarding claim 1 and with regard to claim 7, Pei teaches a cylindrical sealed battery having a safety vent, or rupture plate (40), made of aluminum ([0035]). 

As for claim 2, it is seen in Figure 3 of Kim ‘446 that thin and fragile portions of the lid, or safety vent (120), and terminal plate (140) are opposed to the opening of the ring (130).



Regarding claim 4, the case (200) of Kim ‘446 is made of stainless steel ([0045]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘446 in view Kohn and Pei as applied to claim 1 above, and further in view of Mizawa et al. (US 2014/0178732).
The teachings of Kim ‘446, Kohn, and Pei as discussed above are incorporated herein.
Kim ‘446 in view Kohn and Pei teaches the battery of claim 1. Kim ‘446 teaches that the active material is a lithium oxide ([0004]) but fails to teach the specific positive electrode active material.
Mizawa teaches a cylindrical wound battery including a positive electrode active material having a lithium oxide such as those taught by Kim ‘446, or having nickel and a metal such as Co, Mn, Mg, Cr, Fe, or Al in the proportions claimed ([0061]).
It would have been obvious to one skilled in the art to substitute the known positive active material of Mizawa for those of Kim ‘446 in view Kohn and Pei and the results of the substitution would have been predictable. MPEP 2141 III B
Mizawa further teaches that the energy density is preferably greater than 680 Wh/L in order to improve cycle life characteristics ([0029]). It would have been obvious to the skilled artisan at the time of the invention to provide the battery of Kim ‘446 in view Kohn and Pei with an energy density greater than 680 Wh/L in order to improve cycle life characteristics.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘446 in view Kohn and Pei as applied to claim 1 above, and further in view of Yasui et al. (US 2011/0200856).

Kim ‘446 in view Kohn and Pei teaches the battery of claim but fails to teach a holder holding the sealed battery with a lid deformation suppression portion.
Yasui teaches a battery module including cylindrical batteries (40) and a holder, or frame body (50C), having partition portions (52) which protrude from the holder (Figures 1 and 8, ([0045]) [0083]). It would be obvious to the skilled artisan that the partition portions (52) of Yasui suppress deformation of the lid, or vent mechanism (19) by structurally isolating the batteries from one another, thereby preventing contact between the batteries which could cause vent deformation.
It would have been obvious to the skilled artisan at the time of the invention to provide the battery of Kim ‘446 in view Kohn and Pei with a frame housing such as suggested by Yasui in order to structurally isolating the batteries from one another, thereby preventing contact between the batteries which could cause vent deformation.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘446 in view Kohn and Pei as applied to claim 1 above, and further in view of Kim et al. (US 2010/0159288).
The teachings of Kim ‘446, Kohn, and Pei as discussed above are incorporated herein.
Kim ‘446 in view Kohn and Pei is silent on the specific construction of the wound electrode assembly.
Kim ‘288 teaches a cylindrical sealed battery having a wound electrode assembly including a center pin (60) that creates a gas flow channel (Figure 1, [0054]-[0055]).
Kim ‘288 further teaches that the center pin is desirable in order to prevent deformation of the electrode assembly, and to exhaust an inner gas generated by the electrode assembly ([0054]).
It would have been obvious to the skilled artisan at the time of the invention to provide a center pin in the wound electrode assembly of Kim ‘446 in view Kohn and Pei such as suggested by Kim ‘288 in .

Response to Arguments
Applicant's arguments filed 5/10/21 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments on page 7 of the Remarks, that Pei fails to teach that the inclined portion has a smooth surface, or as stated at the top of page 7, “that the surface of the inclined portion be smooth, i.e. free of any indentations such as grooves formed thereon,” the examiner notes that, as is discussed above, Pei teaches that the bottom surface of the inclined portion is free of any indentations such as grooves formed thereon.
Continuing on pages 7-8, Applicant argues that Pei fails to teach that the outer peripheral portion of the rupture plate is thicker than the inclined portion. The examiner disagrees.
According to Applicant, Pei intended for the grooves, or relief groove (407), of Pei, is the thinner portions because it constitutes a variation in thickness. Certainly, this would meet the limitation of the “outer peripheral portion being thicker than the inclined portion.” However, the examiner strongly disagrees with Applicant’s interpretation of the teachings of Pei. The examiner maintains that Pei teaches that the inclined portion, or center/central area (404), of Pei is thinner than other areas. Applicant has failed to produce any teaching in Pei that the relief groove (407) is specifically what is meant by the thinner area, and Pei further does not mention “variations in thickness” as alleged by Applicant.
With regard to Applicant’s statements in the first full paragraph of page 9, concerning the “above noted technical need or problem,” the examiner is unsure of what that technical need or problem is, and is unable to respond to the arguments in that passage.

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729